Citation Nr: 0615215	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-06 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980 and from August 1986 to August 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Denver, Colorado 
(RO), which increased the rating for the veteran's 
lumbosacral strain with degenerative joint and disc disease 
from 20 to 40 percent, and denied an evaluation in excess of 
10 percent for chondromalacia patella of the right knee with 
degenerative joint disease.  In January 2004, the Board 
remanded the case for additional development, to include 
obtaining additional post-service medical reports and to 
provide the veteran notice of a change in rating criteria 
relevant to his claim for an increased evaluation for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.  That development has been 
completed and the case has been returned to the Board for 
adjudication.

Pursuant to the veteran's request, he appeared before the 
undersigned Veterans Law Judge at a travel board hearing held 
in Denver, Colorado, in May 2003.  A copy of the transcript 
is of record. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected low back disability is 
manifested by  degenerative joint disease, degenerative disc 
disease, complaints of midline low back pain that radiates to 
both legs; mild paralumbar muscle spasm and tenderness; and 
some limitation of motion of the lumbar spine; it is not 
productive of ankylosis of the lumbar spine, pronounced 
intervertebral disc syndrome, incapacitating episodes of 
symptoms necessitating bed rest prescribed by a physician, 
radiculopathy, or any other neurological impairment 
warranting a separate compensable rating, including but not 
limited to bowel or bladder impairment.  

3.  The relevant medical evidence shows that the veteran's 
service-connected right knee disability is manifested by mild 
osteoarthritis with slight, painful limitation of motion, 
with an additional 5 degrees range of motion loss for pain 
with repetitive motion; along with a small focus of 
chondromalacia in the inferior aspect of the patella and 
complaints of swelling and locking of the right knee; there 
is no objective medical evidence of instability, subluxation 
or frequent periods of locking with pain and effusion into 
the joint.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 
5289, 5292 and 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2005).  

2.  The scheduler criteria for a rating in excess of 10 
percent for chondromalacia patella of the right knee with 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260 and 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant, to include the March 2002 letter, specifically 
notified him of the substance of VCAA's duties, including the 
type of evidence necessary to establish entitlement to the 
benefits sought and the relative burdens of the appellant and 
VA in producing or obtaining that evidence or information.  
The appellant was notified of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
March 2002 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Collectively, the RO letters, to include the 
March 2002 correspondence, requested that the veteran provide 
the RO any evidence in his possession that would support his 
claims.  Additionally, he was informed that it was his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the RO decisions 
that are the subject of this appeal.  Nonetheless, the Board 
finds that prior to the RO decisions and subsequently, the 
veteran has been presented opportunities to present any 
evidence in his possession or that he could obtain that would 
help substantiate his claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, but he was not provided with notice of the type of 
evidence necessary to establish the effective date for an 
increased rating.  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, aside from the fact that the claims addressed in this 
decision are for increased ratings and not service 
connection, the veteran was provided with the criteria for 
the potential higher ratings for his right knee and lumbar 
spine disorders and, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for increased ratings, the question of an effective date for 
an increase with respect to either claim is rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide his appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  The relevant post-service medical 
evidence includes the report of VA examination, which was 
thorough in nature and included relevant findings adequate 
for rating the veteran's low back and right knee 
disabilities.  Under these circumstances, there is no further 
duty to provide another examination or medical opinion.  Id.  

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.



Factual Background

The veteran's service medical records show that he was seen 
several times for low back pain, to include in April 1987, 
November 1988 and in July 1991.  As to his right knee, the 
service records reflect complaints regarding the knee in 
March 1988, April 1988, June 1988, August 1988 and in October 
1988.  By a rating decision dated in May 1998, the RO granted 
service connection for a lumbosacral strain and assigned a 20 
percent rating.  The RO also granted service connection for 
chondromalacia patella of the right knee, which was evaluated 
as 10 percent disabling.  In a statement received in November 
2001, the veteran submitted a claim for an increased rating 
for his lumbosacral strain.  Thereafter, in February 2002, he 
requested that his right knee condition be reevaluated for a 
higher disability rating.  

Post-service VA medical reports show numerous complaints of 
chronic back and knee pain.  An April 2001 report reflects 
complaints of swelling of the right knee.  The veteran denied 
locking of the knee or instability.  A January 2002 MRI 
report of the lumbar spine revealed bilateral compromise of 
L4-L5 due to a large wide-based bulge of the annulus fibrosis 
with foraminal compromise, potentially effacing both L5 
roots.  An MRI of the right knee showed previous trauma to 
the lateral plateau that caused it to be shortened in the AP 
dimension.  There was a bone cyst in the center of the medial 
femoral condyle, along with a small focus of chondromalacia 
in the inferior aspect of the patella.  In January 2002 the 
veteran presented complaints of swelling, clicking and 
locking of the right knee.  A February 2002 medical record 
reported that he had been previously advised of surgical 
options for his right knee in the past and had rejected such 
options.  A subsequent May 2002 MRI study revealed results 
consistent with the January 2002 MRI report.  

In July 2002, the veteran underwent a VA examination.  He 
presented complaints of midline low back pain that radiated 
to both legs.  He also stated that he experienced night pain 
and difficulty standing or sitting for a prolonged period of 
time.  He reported that he was being set up for steroid 
epidural injections.  On examination, the examiner noticed 
painful range of motion with forward flexion of 70 degrees, 
backward extension of 20 degrees, lateral bending at 20 
degrees bilaterally, and rotation to 20 to 25 degrees.  The 
examiner also noted mild paralumbar muscle spasm and 
tenderness.  There was no focal deformity upon palpitation 
along the posterior elements.  No neurological abnormalities 
were noted.  The examiner found that both lower extremities 
had mildly increased pain with resisted motion of the lumbar 
spine, as well as fatigability, weakness and some 
incoordination.  The examiner indicated that an MRI performed 
in March 2002 showed degenerative disc disease at L4-5 level 
with facet disease at the same level and foraminal 
encroachment on the L5 nerve roots bilaterally.  The examiner 
diagnosed degenerative joint and disk disease in the 
lumbosacral spine with pain and limited motion.  

The examiner also evaluated the veteran's right knee in July 
2002.  On examination, he had full range of motion from 0 to 
140 degrees.  No effusion was noted.  There was mild to 
moderate retropatellar compression, and tenderness.  The 
medial and lateral joint lines were nontender.  Lachman test 
and pivot shift were negative.  There was mildly increased 
pain with resisted motion.  The examiner diagnosed 
chondromalacia patella with degenerative joint disease in the 
right knee.  The examiner determined that the veteran should 
be assigned an additional 5 degrees range of motion loss for 
pain with repetitive motion.  X-rays of the knee revealed a 
mild element of diffuse degenerative change.   

Subsequent medical reports show continued complaints of back 
pain radiating to the legs, along with right knee pain.  An 
October 2002 medical report shows that the veteran had normal 
strength and sensation.  Relatively mild spasms were noted in 
a medical report, but his neurological examination was 
essentially normal.  In November 2002, a clinician found no 
evidence of radiculopathy.  

At a May 2003 personal hearing, the veteran testified that 
earlier that year he had undergone treatment for his back 
with a TENS unit to assist neurological impairment.  He also 
related that the pain in his back radiated to his legs and 
would cause numbness of the back and the legs.  The veteran 
indicated that due to the back pain he was taking medication 
that negatively affected his stomach  He stated that he would 
spend approximately 15 days a month bedridden.  At the 
hearing, the veteran also complained of locking of the right 
knee.  Additionally, he claimed to have been laid off from 
his employment due to his inability to perform his duties as 
a result of his disabilities.  

Post-service medical reports from August 2005 show that the 
veteran suffered from chronic back pain with no obvious 
injury or deformity.  The clinician also noted that there was 
no radiation.  A November 2005 medical report shows that the 
veteran was avoiding right knee surgery.

Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  
Finally, in cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2004).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Entitlement to an increased evaluation for lumbosacral strain 
with degenerative joint disease and degenerative disc 
disease, currently evaluated as 40 percent disabling

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5289 ankylosis of the lumbar spine warrants a 
40 percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  This latter manner of 
rating disability suggests that a rating higher than 60 
percent is possible.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides, in pertinent part, a 50 percent rating when 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 10 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2.





Analysis

Turning to the veteran's claim for a rating in excess of 40 
percent for lumbosacral strain with degenerative joint 
disease and degenerative disc disease, the Board notes at the 
outset that a 40 percent evaluation is the maximum disability 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5292 or DC 5295.  As there is no medical evidence of 
unfavorable ankylosis of the lumbar spine, a 50 percent 
rating is not warranted under 38 C.F.R. §4.71a, Diagnostic 
Code 5289.  

The questions that remain include whether a 60 percent 
evaluation is warranted under DC 5293 (prior to September 23, 
2002), which provides for a 60 percent rating for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

A January 2002 MRI report of the lumbar spine revealed 
bilateral compromise  L4-L5 due to a large wide-based bulge 
of the annulus fibrosis with foraminal compromise potentially 
effacing both L5 roots.  The July 2002 VA examination report 
shows that the veteran presented complaints of midline low 
back pain that radiated to both legs.  He also stated that he 
experienced night pain and difficulty standing or sitting for 
a prolonged period of time.  The examiner indicated that an 
MRI performed in March 2002 showed degenerative disc disease 
at L4-5 level with facet disease at the same level and 
foraminal encroachment on the L5 nerve roots bilaterally.  
The examiner diagnosed degenerative joint and disk disease in 
the lumbosacral spine with pain and limited motion.  However, 
although the examiner indicated that both lower extremities 
had mildly increased pain with resisted motion of the lumbar 
spine, as well as fatigability, weakness and some 
incoordination, no neurological abnormalities were noted.  
The examiner noticed painful range of motion with forward 
flexion of 70 degrees, backward extension of 20 degrees, 
lateral bending at 20 degrees bilaterally, and rotation to 20 
to 25 degrees.  The examiner also noted mild paralumbar 
muscle spasm and tenderness.  Again, an October 2002 medical 
report shows that the veteran's neurological examination was 
essentially normal.  In November 2002 and in August 2005, 
clinicians who evaluated the veteran found no evidence of 
radiculopathy.  While a significant disability is apparent, 
there is no medical evidence of an absent ankle jerk or 
symptoms consistent with pronounced versus severe disability 
within the meaning of the applicable rating criteria.

Although at the May 2003 personal hearing, the veteran 
testified that earlier that year he had undergone treatment 
for his back with a TENS unit to assist neurological 
impairment, he claimed to have radicular back pain in both of 
his legs, and he further testified that he would spend 
approximately 15 days a month bedridden as a result of his 
back disability, the pertinent clinical findings, to include 
range of motion of the lumbar spine and relatively stable 
neurological findings during the period of time in question, 
do not support such a level of impairment.  The medical 
evidence has been consistently negative for any objective 
findings that would indicate significant neurological 
abnormalities as a result of the veteran's back disability.  
The Board finds that the degree of symptomatology noted in 
these reports is also not consistent with a finding of 
pronounced intervertebral disc syndrome.  Although some 
objective clinical findings were noted with respect to the 
veteran's complaints of back pain radiating to the lower 
extremities, along with medical evidence of mild paralumbar 
muscle spasm and tenderness, the picture that emerges is not 
one of incapacitating episodes or symptomatology compatible 
with pronounced disability.  It is pertinent to note that the 
current 40 percent rating takes into account severe symptoms 
and severe functional impairment.

Separate ratings for neurological and orthopedic 
manifestations (i.e., limitation of motion and manifestations 
of a lumbosacral strain) prior to September 23, 2002 would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

With respect to limitation of motion of the lumbar spine, the 
Board again notes that a 40 percent rating is the maximum 
evaluation allowed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  The Court of Appeals for Veterans Claims has held that 
there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or functional loss under the provisions of 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  A 50 percent rating is possible 
based upon unfavorable ankylosis of the lumbar spine 
(38 C.F.R. § 4.71a, Diagnostic Code 5289) or unfavorable 
anyklosis of the thoracolumbar spine (38 C.F.R. § 4.71a, 
Diagnostic Code 5242).  However, there is no medical evidence 
of favorable or unfavorable ankylosis of the lumbar spine.  A 
40 percent evaluation is also the maximum rating for 
lumbosacral strain under Diagnostic Code 5295.

As to the question of whether the veteran's disc disease 
results in incapacitating episodes, there is no medical 
evidence in the record that shows that the veteran's any such 
episodes necessitating bed rest prescribed by a physician.  
See 38 C.F.R. § 5293 as amended (effective September 23, 
2002) and Diagnostic code 5243 (effective from September 26, 
2003).

As to the other current applicable rating criteria, the 
current 40 percent rating is the maximum evaluation allowed 
for limitation of motion of the thoracolumbar spine.  
Further, objective findings of neurological abnormalities are 
not apparent.  There is no competent evidence of loss of 
bowel or bladder control associated with the service-
connected back disability. The preponderance of the evidence 
is against a separate compensable rating for an associated 
neurological disability and there is no basis for a rating in 
excess of 40 percent by assigning separate ratings for 
orthopedic and neurological disabilities due to the veteran's 
service- connected lumbar spine disability.

At the May 2003 personal hearing, the veteran testified that 
he had been laid off from his employment due to his inability 
to perform his duties as a result of his low back disability, 
and he has asserted, in essence that he has been 
incapacitated for as much as 15 days out of the month.  
However, as discussed above, the disability picture that has 
been presented by the objective medical evidence is not 
consistent with that level of impairment for the low back.  
There is no indication of frequent hospitalizations.  In the 
absence of objective evidence showing that the veteran's back 
disability, by itself, has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, or suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the veteran's for lumbosacral strain with 
degenerative joint disease and degenerative disc disease.  

Entitlement to an increased evaluation for chondromalacia 
patella of the right knee with degenerative joint disease, 
currently evaluated as 10 percent disabling

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension of a knee to 10 degrees is rated 10 
percent.  Limitation of extension to 15 degrees is rated 20 
percent, and limitation of extension to 20 degrees warrants a 
30 percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004. 

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Analysis

Based on a thorough review of the record, the Board finds 
that the veteran's service-connected chondromalacia patella 
and degenerative joint disease of the right knee is not 
manifested by findings that support a rating in excess of 10 
percent.  A January 2002 MRI report of the right knee showed 
previous trauma to the lateral plateau that caused it to be 
shortened in the AP dimension.  There was a bone cyst in the 
center of the medial femoral condyle, along with a small 
focus of chondromalacia in the inferior aspect of the 
patella.  In January 2002 the veteran presented complaints of 
swelling, clicking and locking of the right knee.  However, 
the VA examiner who performed the July 2002 examination found 
that he had full range of motion from 0 to 140 degrees.  
There was no effusion.  There was mild to moderate 
retropatellar compression, and tenderness.  The medial and 
lateral joints lines were nontender.  Lachman test and pivot 
shift were negative.  There was only mildly increased pain 
with resisted motion.  The examiner diagnosed chondromalacia 
patella with degenerative joint disease in the right knee.  
The examiner determined that the veteran should be assigned 
an additional 5 degrees range of motion loss for pain with 
repetitive motion.  

A February 2002 medical report shows that he been previously 
advised of surgical options for his right knee in the past 
and rejected such options.  A November 2005 medical record 
also reflects that he was continuing to avoid right knee 
surgery.  The veteran's complaints regarding his right knee 
have been consistent since 2002.  There is no indication that 
his right knee condition has deteriorated since 2002.  The 
veteran's right knee disability symptomatology has remained 
essentially stable since the July 2002 VA examination.  

July 2002 x-rays of the knee revealed a mild element of 
diffuse degenerative change.  In addressing the issue of 
arthritis and limitation of motion, however, the medical 
evidence shows full extension and limitation of flexion with 
only an additional 5 degrees range of motion loss for pain 
with repetitive motion.  Read together, Diagnostic Code 5003 
and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  However, the current 10 percent rating 
takes such into account.  Given the range of motion findings 
noted above, an evaluation in excess of 10 percent is clearly 
not warranted under the range of motion codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  The range of motion 
findings do not support separate compensable ratings based 
upon limitation of flexion and extension.  See VAOPGCPREC 9-
2004.  Thus, under the applicable rating criteria, the 
veteran's current 10 percent rating takes into account his 
degenerative joint disease and the degree of limitation of 
motion shown.  38 C.F.R. §§ 4.40, 4.45; Deluca, supra.  

There is no objective medical evidence to show that pain or 
flare-ups of pain results in any additional limitation of 
motion of the right knee to a degree that supports a rating 
in excess of 10 percent or separate compensable ratings based 
upon limitation of extension and flexion.  Despite the 
veteran's subjective complaints, there is no competent 
evidence to show that weakness, fatigue or incoordination 
results in such a degree of limitation of motion.  38 C.F.R. 
§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  
As noted above, the examiner who performed the July 2002 VA 
examination determined that the veteran should be assigned an 
additional 5 degrees range of motion loss for pain with 
repetitive motion, nonetheless, repetitive movements of the 
knee did not result in any loss of extension or loss of 
flexion that would warrant a higher rating.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. Considerably less flexion must 
be present to warrant a rating in excess of 10 percent.  Id. 

Turning next to the consideration of other criteria found in 
38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5258.  There is 
no objective medical evidence to show that the veteran has 
instability of the right knee and there is no medical 
evidence of subluxation.  Thus, a separate compensable rating 
is not warranted for instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257; VAOPGCPREC 9-1998.

Although the veteran has presented repeated complaints of 
locking of the right knee, with no apparent history of 
dislocation of semilunar cartilage, 38 C.F.R. § 4.71a, 
Diagnostic Code is not applicable and, even if applicable, 
the clear preponderance of the evidence is against a finding 
of recurrent episodes of locking with pain and effusion into 
the knee joint.  

In view of the foregoing, the Board finds that the criteria 
for an evaluation in excess of 10 percent for chondromalacia 
patella and degenerative joint disease of the right knee have 
not been met.  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260 and 
5261; VAOPGCPREC 9-1998; VAOPGCPREC 9-2004.  

As there is no objective evidence showing that the veteran's 
right knee disability, by itself, has a substantial impact 
upon his occupational abilities that is not otherwise 
accounted for by application of the rating schedule, an 
extraschedular rating for either disability at issue, under 
the guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.  
See Bagwell, supra; Shipwash, supra; Moyer, supra; Van Hoose, 
supra.  

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for chondromalacia 
patella of the right knee with degenerative joint disease, 
the benefit of the doubt doctrine is not for application and 
the claims for a higher rating must be denied.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

A rating in excess of 40 percent for lumbosacral strain with 
degenerative joint disease and degenerative disc disease is 
denied.

A rating in excess of 10 percent for chondromalacia patella 
of the right knee with degenerative joint disease is denied.



____________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


